Bullard, J.
The object of the present action was to establish the true boundary line which separates the lands held by the plaintiff under the title of Moliere, as shown in the case of Chop-pin et al. v. Michel, just decided, and the tract of the defendant’s wards adjoining. The parties agreed that, if the court in that case should give a judgment in favor of the plaintiffs, then judgment should be rendered in this suit, locating the Courtin tract according to the plat set forth in the defendant’s answer; but should the judgment be in favor of Michel, then the line was to be estab- . lished as claimed by the plaintiff in this case. The judgment to be rendered in this case being thus made to depend upon that in Choppin et al. v. Michel, was accordingly in favor of the plaintiff, establishing the boundary line as claimed by him, and which .conforms to the location^of his land by the United States surveyors. That judgment having- been affirmed by this court, it follows, that the court did not err in the present case in deciding ae- . cording to the agreement of the parties.

Judgment affirmed.